                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SILVIA ANDRADE                                      :        CIVIL ACTION
                                                    :
        v.                                          :
                                                    :
ANDREW SAUL1,                                       :
Commissioner of Social Security                     :        NO. 18-4895


                                                  ORDER

        AND NOW, this          day of December, 2019, for the reasons expressed in the Court’s

Opinion filed today, it is

        ORDERED that the matter be remanded for the taking of further testimony from a

vocational expert to determine whether work exists which can be performed by Andrade without

accommodation.




                                                             BY THE COURT:



                                                             ___________________________________
                                                             JACOB P. HART
                                                             UNITED STATES MAGISTRATE JUDGE




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed. R. Civ. Pr. 25(d); and see 42 USC §405(g) (“Any action instituted in accordance with this subsection shall
survive notwithstanding any change in the person occupying the office of Commissioner of Social Security … .”).
